 



EXHIBIT 10.2

UNQUALIFIED RELEASE AGREEMENT

Agreement made this 13th day of July, 2004, by and between Jenele C. Grassle, an
individual, on behalf of herself, her heirs, and anyone else who has or obtains
legal rights through her (hereafter referred to as “I”, “me” or “Releasor”) and
River Hills Wilsons, Inc., a Minnesota corporation, and any organization related
to River Hills Wilsons, Inc. in the past or present, and past or present
officers, directors, employees (with the exception of Releasor), shareholders,
committees, insurors, agents, successors and assigns of River Hills Wilsons,
Inc. or any past or present related organization or entity (hereafter referred
to as “Wilsons”).

Definitions. All the words in this Unqualified Release Agreement (“Release”)
have their meaning in ordinary English.

Payments and Promises. In exchange for my Promises, as set forth below, Wilsons
has promised to do the following things for me:



  1.   Pay me the gross amount of $215,769.18, less all applicable federal and
state tax deductions and other applicable deductions, which net amount shall be
paid in a lump sum at such time as all required revocation and rescission
periods have passed without my revoking or rescinding this Release in whole or
in part). Regular salary payments shall be made until and including August 13,
2004     2.   Reimburse me for the employer portion of the premium(s) for COBRA
continuation of the medical and/or dental coverage for which I am eligible and
currently enrolled (if any) as of my termination date, which I acknowledge and
agree shall be August 13, 2004 (resulting in insured benefits coverage through
August 31, 2004) for forty-four (44) weeks of COBRA coverage. I understand and
agree that this reimbursement agreement is contingent upon my timely and
properly electing COBRA coverage to be effective September 1, 2004, and I
understand and agree that I will pay the full amount of each monthly premium and
will then submit a copy of the COBRA invoice to Brad Green, Director of
Compensation and Benefits, Wilsons Leather, 7401 Boone Avenue North, Brooklyn
Park, MN 55428, for reimbursement of the employer portion of the premium(s). I
acknowledge and agree that if I fail to timely and properly elect COBRA
coverage, or if I fail to timely pay the COBRA invoices or fail to submit copies
of the invoices to Wilsons for reimbursement, Wilsons shall not be responsible
for any lapse in medical and/or dental coverage or COBRA coverage, nor for any
failure to reimburse amounts otherwise payable pursuant to this provision of
this Release; and     3.   Provide me with executive level outplacement
assistance through Right Management or other outplacement services provider
designated by Wilsons.

 



--------------------------------------------------------------------------------



 



Release
Page 2

Payments Contingent on Release. I understand and agree that I would not receive
the Payments and Promises set forth above as item numbers 1, 2 and/or 3 except
for my execution of this Release and the fulfillment of my Promises as set forth
herein.

Releasor’s Claims. The claims I am releasing below include all rights to any
relief of any kind to date, including but not limited to:



  1.   all claims I now have against Wilsons, whether or not now known;     2.  
all claims I have against Wilsons for alleged discrimination against me under
any federal, state or local law, including but not limited to Title VII of the
Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. §1981, the Civil
Rights Act of 1991, the Fair Labor Standards Act (“FLSA”), the Americans with
Disabilities Act (“ADA”), Executive Order 11246, the Age Discrimination in
Employment Act, as amended (“ADEA”) or the Minnesota Human Rights Act, as
amended (“MHRA”);     3.   all claims arising out of the hiring process used by
Wilsons or arising out of my termination, including but not limited to, any
alleged breach of contract, defamation or intentional infliction of emotional
distress;     4.   all claims for attorneys’ fees; and     5.   all claims for
any other alleged unlawful employment practices arising out of or relating to my
employment or the termination of my employment.

My Promises. In exchange for receiving the payments and other consideration set
forth in this Release, I hereby promise to fully and finally release, give up
and otherwise relinquish all my claims against Wilsons, including but not
limited to claims under Title VII, 42 U.S.C. §1981, the Civil Rights Act of
1991, FLSA, ADA, Executive Order 11246, ADEA and MHRA. I promise that I have not
filed and will not file any charges, complaints or civil actions against Wilsons
with any court, arbitration board or administrative agency and that I will not
bring any lawsuits or make any other demands against Wilsons except if necessary
to enforce the provisions of this Release. The payments and other consideration
I will receive as set forth in this Release is full and fair payment for the
release of all my claims. Wilsons does not owe me anything in addition to what I
will receive under this Release. I further promise to return all company
property to Wilsons, including but not limited to company-provided credit
card(s) and security card(s), any company equipment and any proprietary company
documents and/or information that may be in my possession. Further, I promise
that I will continue to meet the reporting requirements for an officer of a
publicly held company, and comply with all applicable laws and regulations and
with company policy with regard to my officer status through my termination date
of August 13, 2004, and thereafter comply with securities laws and regulations
as applicable.

Additional Agreements and Understandings. I acknowledge that Wilsons’ position
is that even though it has paid me to release my claims, Wilsons does not admit
that it is responsible or legally obligated to me and, in fact, Wilsons denies
any wrongdoing or legal obligation to me.

 



--------------------------------------------------------------------------------



 



Release
Page 3

Confidentiality. I agree not to disclose any information regarding the existence
or substance of this Release or the payments and other consideration given in
exchange for the Release except to my spouse, a financial advisor and an
attorney or attorneys with whom I may choose to consult regarding my
consideration of this Release. It shall be a condition of any disclosure to any
such individuals that they also maintain the confidentiality of the Release.

Rights to Counsel, Consider, Revoke and Rescind. I understand that I am advised
by Wilsons to consult an attorney prior to signing this Release. I have read
this Release carefully and understand all of its terms. I have had the
opportunity to discuss this Release with my own attorney. In agreeing to sign
this Release, I have not relied on any statements or explanations made by
Wilsons, its agents or its attorneys, other than Wilsons’ promises as set forth
in this Release.

I further understand that I have twenty-one (21) days to consider my release of
rights and waiver of claims beginning the date on which I receive this Release.
I agree that any changes in this Release made prior to signing, whether material
or not, do not restart or otherwise affect the 21-day period for consideration.
If I sign this Release, I understand that I am entitled to revoke my release of
rights or claims of age discrimination under the ADEA within seven (7) days of
executing it, and it shall not become legally binding or enforceable until the
seven-day period has expired. Any revocation within this period must be
submitted in writing to Corrine G. Lapinsky, Director of Legal Services, Wilsons
Leather, 7401 Boone Avenue No., Brooklyn Park, MN 55428. The revocation must be
either personally delivered or mailed and postmarked within seven (7) days of
execution of the Unqualified Release Agreement.

I further understand that, pursuant to Minnesota law as set forth below, I may
rescind this Release for a period of fifteen (15) days following the date I sign
this Agreement. Any rescission within this period must be submitted in writing
to Corrine G. Lapinsky, Director of Legal Services, Wilsons Leather, 7401 Boone
Avenue No., Brooklyn Park, Minnesota 55428, and the rescission must state, “I
hereby rescind my acceptance of the Unqualified Release Agreement.” The
rescission must be either personally delivered or mailed and postmarked within
fifteen (15) days of execution of the Unqualified Release Agreement. This
Unqualified Release Agreement shall not become effective or enforceable until
the rescission period has expired. If the last day of the rescission period is a
Saturday, Sunday or legal holiday in Minnesota, then the rescission period shall
not expire until the next following day which is not a Saturday, Sunday or legal
holiday.

Releasor is further specifically advised pursuant to Minnesota Statutes Section
363.031 that Releasor has the right to rescind this Agreement within fifteen
(15) calendar days of its execution. To be effective, the rescission must be in
writing and delivered to Wilsons either by hand delivery or by mail, properly
addressed to Corrine G. Lapinsky at the address given above and sent by
certified mail, return receipt requested, within said fifteen (15) day period.

 



--------------------------------------------------------------------------------



 



Release
Page 4

IN WITNESS WHEREOF, the parties have signed this Release on this 13th day of
July, 2004.

Jenele C. Grassle (on behalf of herself, her heirs, successors and assigns)

            /s/ Jenele C. Grassle                              7-13-04 Jenele C.
Grassle   Date        

         
STATE OF MINNESOTA
COUNTY OF HENNEPIN
  )
)
)   ss.

On this 13th day of July, 2004, personally appeared before me, a Notary Public
within and for said County, Jenele C. Grassle, known to be the person named in
and who executed the foregoing Unqualified Release Agreement and who
acknowledged such execution to be her free act and deed for the purposes therein
expressed.

          (Stamp or Seal) /s/ John M. Mulligan           Notary Public         
 

River Hills Wilsons, Inc. (on behalf of itself, its parent, subsidiary and
affiliated corporations, concerns, successors and assigns)

              By:   /s/ Betty Goff       Betty Goff      Vice President, Human
Resources     

         
STATE OF MINNESOTA
COUNTY OF HENNEPIN
  )
)
)   ss.

On this 15th day of July, 2004, personally appeared before me, a Notary Public
within and for said County, Betty Goff, Vice President Human Resources, of River
Hills Wilsons, Inc., known to be the person named in and who executed the
foregoing Unqualified Release Agreement and who acknowledged that she executed
the same as her free act and deed for the purposes therein expressed.

          (Stamp or Seal) /s/ Debra J. Marcus       Notary Public           

 